Case o-20-0604-2-aSt Doc lo Filed LO/Oy/z0 Entered LO/OS/20 Lfic4iO/

PACHULSKI

 

LAW OFFICES

LIMEEED LIABILETY PARENERSHEP

LOS ANGELES, CA
SAN FRANCISCO, CA
WILMINGTON,DE
NEW YORK, NY

10100 SANTA MONICA BLVD.

13th FLOOR
LOS ANGELES
CALIFORNIA 90067

TELEPHONE: 310/277 6910

FACSIMILE: 310/201 0760

SAN FRANCISCO

150 CALIFORNIA STREET
15th FLOOR

SAN FRANCISCO
CALIFORNIA 94111-4500

TELEPHONE: 415/263 7000
FACSIMILE: 415/263 7010

DELAWARE

919 NORTH MARKET STREET
17th FLOOR

P.O, BOX 8705

WILMINGTON

DELAWARE 19899-8705

TELEPHONE: 302/652 4100

FACSIMILE: 302/652 4400

NEW YORK

780 THIRD AVENUE
36th FLOOR

NEW YORK

NEW YORK 10017-2024

TELEPHONE: 212/561 7700
FACSIMILE: 212/561 7777

    
 

Jeffrey P. Nolan October 9, 2020 jnolan@pszjlaw.com

The Honorable Alan S. Trust

United States Bankruptcy Court

Eastern District of New York

Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza

Central Islip, New York 11722

Re:  Inre: Orion HealthCorp, Inc., et al.
Howard M. Ehrenberg V. Howard M. Schoor
Adv. Proc. No. 20-08042-AST

Dear Judge Trust:

Pursuant to 7056-1(a), Howard Ehrenberg, as the duly appointed
Trustee, and Plaintiff in the above referenced adversary, moves the court
for a pre-motion conference as part of his request to file a motion for
summary judgment. Given the moderate amount at issue, the lack of any
informal progress and the clear fact pattern, the Trustee desires to resolve
the matter without further delay and costs. Plaintiff’s position is as
follows:

It is undisputed that the Debtor transferred to Defendant, Howard
Schoor, $100,000.00 on January 5, 2017 and $60,000 on January 6, 2017
(the “Transfer”). Defendant admits receiving the sum. (Answer to
Complaint, §17, §19; Dkt no. 5) The Transfer was made on account of a
personal loan in 2009 between Defendant and Paul Parmar. The facts
demonstrate the loan was purely a personal one based on their friendship
and not a business loan. (See email dated August 16, 2010, attached
hereto as Exhibit A). Following the Transfer in 2017 Parmar, Ravi
Chivukula and Sam Zaharis went back and attempted to cover their
tracks by falsifying records and back-dating documents to justify the
Transfer as vendor related.

Plaintiff alleges causes of action for intentional and constructive
fraudulent conveyance under state and federal law. DCL Section 276
provides that “[e]very conveyance made and every obligation incurred
with actual intent, as distinguished from intent presumed in law, to
hinder, delay, or defraud either present or future creditors, is fraudulent
as to both present and future creditors.” N.Y. DEBT. & CRED. LAW §

DOCS_LA:332937.3 65004/003
Case o-20-0604-2-aSt Doc lo Filed LO/Oy/z0 Entered LO/OS/20 Lfic4iO/

 

 

ZIEUL
_) JONES

 

 

LAW OFFICES

The Honorable Alan S. Trust
October 9, 2020
Page 2

276.; Mendelsohn v. Jacobowitz (In re Jacobs), 394 B.R. 646, 658
(Bankr. E.D.N.Y. 2008) [I]t is well accepted that intent to hinder or delay
creditors is sufficient, and intent to defraud need not be proven.” Id citing
to In re MarketXT. Holdings Corp., 376 B.R. 390 at 403 (citing Shapiro
v. Wilgus, 287 U.S. 348, 354, 53 S. Ct. 142, 77 L. Ed. 355 (1932)). Here,
the facts justify a finding of actual fraud under 11 USC 548(a)(1)(A).
The personal nature of the loan, falsifying of records by management,
and surrounding circumstances all demonstrate the intent to defraud
creditors of the Debtor. Further, a constructively fraudulent transfer is
one in which the debtor, voluntarily or involuntarily, conveyed to a
creditor or other person property for which the debtor received less than
“reasonably equivalent value...” No intent of wrongdoing is required.
William L. Norton, III and Roger G. Jones, Norton Creditors Possessive
Rights Handbook, § 11:6, (November 2003). Transfers made to benefit
third parties are not made for “fair” consideration under the bankruptcy
code. Christian & Porter Aluminum Co., 584 F.2d 326, 337 (9th Cir.
1978) (a general assignment of a debtor’s property must be considered
fraudulent if not made solely for the benefit of creditors), The Debtor
missed payroll in 2017 to pay the Defendant on Parmar’s personal
obligation. While Defendant suggests in the Answer “some business
reason” for making the loan 4 years prior to the Debtor’s existence, the
underlying documents contradict the claim.

On May 1, 2020, Plaintiff served written discovery
(Interrogatories, Request for Admissions and Request for Production of
Documents) on Defendant Schoor. To date, there has been no
documentation produced to support a different fact pattern.

 

JPN:rlm

cc: Donald F. Campbell, Jr, Esq. (Via ECF)
(Counsel for Defendant, Howard M. Schoor)

DOCS_LA:332937.3 65004/003
Case o-20-0604-2-aSt Doc lo Filed LO/Oy/z0 Entered LO/OS/20 Lfic4iO/

EXHIBIT A
Case o-20-0604-2-aSt Doc lo Filed LO/Oy/z0 Entered LO/OS/20 Lfic4iO/

HOWARD M. SCHOOR
655 PARK AVENUE, SUITE 2
FREEHOLD, NJ 07728
(782) 303-0040

 

August 31, 2009
Via E-Mailand. U.S. Mail
Mr. Paul Parmar Mr. Paul Parmar
19 Colts Gait Lang . Blue Star Funding, LLC:
‘Colts Nook, NU 07722 100 Matawan Road.

Matawan, .NJ 07747

Re: $600,000 Loan

   

Dear Paul

On June 8, 2009,:you signed.a PROMISSORY NOTE to. pay: in full the amount of
. $600,000 pilus. interést.due on of before October 8, 2009.

Ag you kriow, October 8, 2009: Was the outside: date for repayment. You. clearly
indicated your need was for a. few: Weeks of payrall while: you resolved.an IRS
lien placed on multiple avcounts-and freed up other assets. Your. request and my:
reply: was based'on “our friendship” and not a business deal. As | disctissed with
you, |. tiéed this: repayment:now to: meet other obligations and commitments,

Please take all -staps necessary. to. arrange and complete. a wire tfarisfer -of
$600,000 no:later than the close. of business on September 4, 2009 to:

Chase Bank:

‘302 West Main:Street

Freehold, NU 07728

(732) 294-1071.

Rotting Number: 021000021
Account Number; 806447645 _
Customers Name: Howard M, Schoor

Filendship. comes with, unique: moral obligations; it requires stepping up and
honoring your word ard the-trust upon which | relied.

   
 
 

‘Very trulyyaurs,

/ Me ®
. , 4 M. Schoor
Cr doel Koeppel, Esq,

 
